Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 10, 2016

The Court of Appeals hereby passes the following order:

A16A1092. ANTONIO ROBINSON v. THE STATE.

      In March 1996, Antonio Robinson pled guilty to three counts of armed robbery
and was sentenced to concurrent life sentences. In July 2015, Robinson filed a
“Motion for a Demand for Speedy Trial” pursuant to OCGA § 17-7-170, which the
trial court denied. Robinson filed this direct appeal.1
      A defendant who files a statutory speedy trial demand may be entitled to
discharge and acquittal if he is not tried within two terms of court after the filing of
the demand. See OCGA § 17-7-170; Walker v. State, 290 Ga. 696, 697 (1) (723 SE2d
894) (2012). Given that Robinson has already pled guilty, he has no basis for
invoking OCGA § 17-7-170 to seek a speedy trial.
      An appeal of an issue that has become moot is subject to dismissal. See OCGA
§ 5-6-48 (b) (3). A moot issue is one where a ruling is sought on a matter that has no
practical effect on the alleged controversy or where the issues have ceased to exist.
See Carlock v. Kmart Corp., 227 Ga. App. 356, 361 (3) (a) (489 SE2d 99) (1997).
Here, Robinson has already pled guilty and is thus not subject to being tried.
Accordingly, any ruling on his demand for speedy trial would have no practical
effect. For this reason, this appeal is moot and is therefore DISMISSED. See OCGA
§ 5-6-48 (b) (3).




      1
         Robinson file the appeal in the Supreme Court, which transferred the matter
to this Court.
Court of Appeals of the State of Georgia
                                     03/10/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.